 Case 3:20-cv-00098-REP Document 47 Filed 03/03/20 Page 1 of 3 PageID# 1353



                        UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

                                                     )
 STEVES AND SONS, INC.,                              )
                                                     )
                         Plaintiff,                  )
                                                     )       Civil Action No. 3:20-CV-00098-REP
 v.                                                  )
                                                     )
 JELD-WEN, INC.,                                     )
                                                     )
                         Defendant.                  )
                                                     )


                [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION
                        FOR PRELIMINARY INJUNCTION

       This matter is before the Court on Plaintiff’s Motion for a Temporary Restraining Order

and Preliminary Injunction. On February 14, 2020, plaintiff Steves and Sons, Inc. (“Steves”) filed

a Complaint in the above-captioned case to obtain damages and equitable relief against defendant

JELD-WEN, Inc. (“JELD-WEN”) for antitrust violations under Sections 4, 7, and 16 of the

Clayton Act, tortious interference with business relations, and breach of contract. This Court has

the authority under Federal Rule of Civil Procedure 65 to issue a preliminary injunction to preserve

the status quo pending trial in this matter.

       Having considered the briefing of the parties, evidence submitted by the parties, and the

arguments of counsel, the Court concludes that a preliminary injunction is warranted and necessary

to prevent irreparable harm. Steves has satisfied its burden to establish (1) a substantial likelihood

of success on the merits, (2) a substantial threat of irreparable injury if relief is denied, (3) a

favorable balance of the equities, and (4) that the injunction serves the public interest. See Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The Motion therefore is GRANTED.
 Case 3:20-cv-00098-REP Document 47 Filed 03/03/20 Page 2 of 3 PageID# 1354



          The Court, having carefully considered the evidence on the proper scope of injunctive

relief, concludes the following interim measures are necessary pending final resolution of the civil

action:

1.        JELD-WEN shall:

          a. terminate allocation, effective retroactively to January 1, 2020.

          b. terminate the ordering, confirmation and delivery process instituted by JELD-WEN
             as part of its implementation of allocation;

          c. revert to the ordering, confirmation, and delivery process previously practiced by the
             parties, including JELD-WEN’s delivery of doorskins within 30 days of receipt of
             Steves’ purchase orders, effective retroactively to November 25, 2019; and

          d. deliver to Steves all doorskins that Steves ordered from JELD-WEN between
             November 25, 2019 and the date of this Order (“Undelivered Prior-Placed Orders”) in
             the following manner:

                  i. beginning the week of March 9, 2020, deliver to Steves 262,400 doorskins per
                     week from the Undelivered Prior-Placed Orders, until all such Undelivered
                     Prior-Placed Orders have been filled, and in addition to Steves’ regularly-
                     placed weekly orders submitted to JELD-WEN after the date of this Order;
                     and

                 ii. deliver doorskins from the Undelivered Prior-Placed Orders in the order in
                     which Steves issued the purchase orders to JELD-WEN.

2.        [Alternatively:

          JELD-WEN shall:

          a. supply Steves with 27.29% of its North American production of molded doorskins, or
             approximately 50 million doorskins, during allocation, effective retroactively to
             January 1, 2020;

          b. refrain from restricting Steves’ purchases by molded doorskin design and size;

          c. revert to the ordering, confirmation, and delivery process previously practiced by the
             parties, including JELD-WEN’s delivery of doorskins within 30 days of receipt of
             Steves’ purchase orders, effective retroactively to November 25, 2019; and

          d. deliver to Steves all doorskins that Steves ordered from JELD-WEN between
             November 25, 2019 and the date of this Order (“Undelivered Prior-Placed Orders”)
             in the following manner:
 Case 3:20-cv-00098-REP Document 47 Filed 03/03/20 Page 3 of 3 PageID# 1355



              i. beginning the week of March 9, 2020, deliver to Steves 262,400 doorskins per
                 week from the Undelivered Prior-Placed Orders, until all such Undelivered
                 Prior-Placed Orders have been filled, and in addition to Steves’ regularly-
                 placed weekly orders submitted to JELD-WEN after the date of this Order;
                 and

             ii. deliver doorskins from the Undelivered Prior-Placed Orders in the order in
                 which Steves issued the purchase orders to JELD-WEN.

      e. Provide to Steves bi-weekly reports setting forth, for the previous two weeks, JELD-
         WEN’s production of molded doorskins, and the number of doorskins ordered by and
         shipped to JELD-WEN’s contracted molded doorskins customers and JELD-WEN’s
         North American door manufacturing operations.]




SO ORDERED.


                                                 ____________________________________
                                                 Robert E. Payne
                                                 Senior United States District Judge

Richmond, Virginia
Date: March ___, 2020
